DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response and Claim Status
The instant Office action is responsive to the response received May 12, 2021 (the “Response”).
Claims 1–7 and 9–20 are pending.  

Claim Rejections – 35 U.S.C. § 103
Claims 1, 4–7, 10–12, and 20 are rejected under 35 U.S.C. § 103 as being obvious over Wohlert et al. (US 10,439,867 B2; filed Dec. 31, 2015) in view of Routt (US 7,451,292 B2; filed Aug. 8, 2003), and in further view of Bishop et al. (US 2019/0102220 A1; filed Sept. 29, 2017).
Response to Arguments
I.
	Applicants argue the previous 
Office Action asserts that Routt teaches or makes obvious using quantum gates for modeling of software defined networks. Essentially, Office Action asserts that no improvement over classical computation using quantum gates is patentable because quantum computing provides known advantages over classical methods. Such an assertion is in error.
A person of ordinary skill in computing technology knows that quantum computing provides advantages over classical computing for specific problems rather than as a generic tool of a broad applicability. Identification of such specific problems requires inventive breakthroughs and is non-obvious

Response 7 (quoting Office action 5, mailed February 12, 2021).

	Routt discloses benefits of using quantum gates, quantum instructions, and quantum computer system.  Notably, Routt’s quantum gates “enable the processing of algorithms—classical and quantum”  (Routt 5:28–29) and “to enable simulation of classical logic circuitry (id. 5:49–50).  Moreover, Routt’s quantum instructions (item 410) executes algorithms “such as the QFFT, quantum database search, quantum simulation as shown in FIG. 15.  Other algorithms could be quantum counting, quantum cryptography, quantum factoring and the like.”  Id. 22:15–18.  The Examiner emphasizes “quantum counting” that Routt’s quantum instructions perform because “[q]uantum counting estimates the number of 
solutions significantly more rapidly” over classification computations.  Id. 7:47–52.  Moreover, the Examiner finds a quantum computer system is a system that implements the benefits of the quantum gates and the quantum instructions.
The Examiner concludes it would have been obvious to one of ordinary skill in the art before the filing date of the invention for Wohlert’s gates, instructions, and computer system that are capable of performing the method-steps of claim 1 to be, respectively, quantum gates, quantum instructions, and a quantum computer system as taught by Routt.  Such a combination would improve Wohlert’s ability to optimize a software defined network configuration using a policy-based network performance metric more fast and efficiently using Routt’s quantum gates, See DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1368 (Fed. Cir. 2006) (emphases added) reciting 
an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the “improvement” is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient

).  
Moreover, such a combination would provide Wohlert’s gates, instructions, and computer system the ability to enable the processing of algorithms both classical and quantum.  See Routt 5:28–29.  Such a computing system capable of processing algorithms both classical and quantum would be more desirable than a computing system capable of processing algorithms only classical.
II.
Applicants argue  
Routt merely describes a quantum gate to store and retrieve data stored in memory, and quantum switches to communicate with memory for ingress and egress of data. However, Routt has no mention of a file having quantum instructions for implementing an optimization algorithm and including a number of qubits to be used by the optimization algorithm. As such, Routt does not teach or suggest at least “generating, by a processing device, a file executable by a quantum computer system, the file comprising a plurality of quantum instructions for implementing the optimization algorithm, the plurality of quantum instructions comprising a number of qubits to be used by the optimization algorithm,” as recited in amended claim 1. 

Response 10.  Moreover, Applicants argue Biship does not teach the generating method-step of claim 1.  See id. at 11.
See Office action 3–5, mailed February 12, 2021; see also below rejection.  Of particular note, the Examiner finds Wohlert teaches generating, by a processing device, a program executable by a computer system, the program comprising a plurality of instructions for implementing the optimization algorithm.  The Examiner further finds Wohlert’s computer system and instructions are not a quantum computer system and quantum instructions, turning to Routt to show that a quantum computer system and quantum instructions are known in the art.  Thus, the Examiner proposes to include Routt’s teaching with Wohlert, such that the combined system predictably yields generating, by a processing device, a program executable by a quantum computer system, the program comprising a plurality of quantum instructions for implementing the optimization algorithm.
Moreover, the Examiner finds the Wohlert/Routt combination’s program is not a file and the Wohlert/Routt combination’s plurality of quantum instructions do not comprise a number of qubits to be used by an optimization algorithm, turning to Bishop to show that a file and a number of qubits is known in the art.  Thus, the Examiner proposes to include Bishop’s teaching with the Wohlert/Routt combination, such that the combined system predictably yields generating, by a processing device, a file executable by a quantum computer system, the file comprising a plurality of quantum instructions for implementing an optimization algorithm, the plurality of quantum instructions comprising a number of qubits to be used by the optimization algorithm.
Accordingly, Applicants’ arguments regarding Routt’s alleged individual shortcomings (see Response 10) and Bishop’s alleged individual shortcomings (see id. at 11) are unavailing.  Here, the rejection is not based solely on Routt, but rather on Wohlert, Routt, and Bishop’s collective teachings.  See In re Keller, 642 F.2d In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986).
III.
Applicants argue “Routt is also silent about ‘wherein the optimization algorithm simulates each of the plurality of edges of the software defined network with a respective one of a plurality of quantum gates,’ as recited in the amended claim 1.”  Response 10.
The Examiner is unpersuaded of error.  As mentioned above, the Examiner relies principally on Wohlert for teaching many of the recited elements of claim 1.  See Office action 3–5, mailed February 12, 2021; see also below rejection.  Of particular note, the Examiner finds Wohlert teaches an optimization algorithm simulating each of a plurality of edges of a software defined network with a respective one of a plurality of gates.
The Examiner further finds Wohlert’s gates are not quantum gates, turning to Routt to show that a quantum gates are known in the art.  Thus, the Examiner proposes to include Routt’s teaching with Wohlert, such that the combined system predictably yields an optimization algorithm simulating each of a plurality of edges of a software defined network with a respective one of a plurality of quantum gates.  Accordingly, Applicants’ arguments regarding Routt’s alleged individual shortcomings (see Response 10) are unavailing.  Here, the rejection is not based solely on Routt, but rather on Wohlert and Routt’s collective teachings.  See Keller, 642 F.2d at 426; Merck, 800 F.2d at 1097.

The Rejection
Regarding claim 1, while Wohlert teaches a method comprising:
receiving profile information (network topology information and performance measurements 12:53–66; e.g., network topology information item 450 
generating, in view of the profile information, an optimization algorithm (fig. 3, steps 1–7 in OCDE item 140; 13:4–48) for1 optimizing the software defined network to identify a plurality of possible paths (identifying fig. 5, path items P1, P2 at fig. 3, step 3; “identify sets of possible paths (e.g., candidate paths) for routing traffic for given services between given pairs of network endpoints.  For example, the graph database 125 may employ any appropriate search techniques, pattern matching techniques, graph traversal techniques, etc., to discover possible paths between pairs of endpoints included in the stored topology information” at 13:26–33) for forwarding data in the software defined network, wherein the optimization algorithm simulates each of the plurality of edges (fig. 3, step 3 performs path identification to discover possible paths between pairs of endpoints at 13:23–28; fig. 3, step 4 determines PRP parameters for the candidate paths at 13:37–39; each path involving links, routers, and interconnect nodes illustrated in figs. 4–5 and 13:49–15:15) of the software defined network with a respective one of a plurality of gates (links, routers, and interconnect nodes illustrated in figs. 4–5 and 13:49–15:15; fig. 5, items N1–N6) and 

generating, by a processing device (figs. 1, 3, item 140), a program executable by a computer system, the program comprising a plurality of instructions (“machine readable instructions may implement . . . the example OCDEs 140” at 17:8–12; fig. 3, steps 1–7 in OCDE item 140) for2 implementing the optimization algorithm,
Wohlert does not teach, in italics, (A) quantum gates; (B) quantum instructions; (C) a quantum computer system; (D) the program executable by the computer system being a file; and (E) the plurality of quantum instructions comprising a number of qubits to be used by the optimization algorithm.
Routt teaches (A) quantum gates (quantum switches and routers and fig. 13 and 17:35–49), (B) quantum instructions (fig. 16, item 410), and a (C) quantum computer system (quantum computer at 3:51–54; 19:6–8).
Routt’s quantum gates “enable the processing of algorithms—classical and quantum”  (Routt 5:28–29) and “to enable simulation of classical logic circuitry (id. 5:49–50).  Moreover, Routt’s quantum instructions (item 410) executes algorithms “such as the QFFT, quantum database search, quantum simulation as shown in FIG. 15.  Other algorithms could be quantum counting, quantum cryptography, quantum factoring and the like.”  Id. 22:15–18 (emphasis added).  Id. 7:47–52.  Moreover, the Examiner finds a quantum computer system is a system that implements the benefits of the quantum gates and the quantum instructions.
Thus, the Examiner concludes it would have been obvious to one of ordinary skill in the art before the filing date of the invention for Wohlert’s gates, instructions, and computer system to be, respectively, (A) quantum gates, (B) quantum instructions, and (C) a quantum computer system as taught by Routt since such a combination would improve Wohlert’s ability to optimize a software defined network configuration using a policy-based network performance metric (Wohlert 1:6–7) more fast and efficiently using Routt’s quantum gates, quantum instructions, and quantum computer system.  See DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1368 (Fed. Cir. 2006) (emphases added) reciting 
an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the “improvement” is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient

). 
Moreover, such a combination would provide Wohlert’s gates, instructions, and computer system the ability to enable the processing of algorithms both classical and quantum.  See Routt 5:28–29.  Such a computing system capable of processing algorithms both classical and quantum would be more desirable than a computing system capable of processing algorithms only classical.
(D) a program executable by a computer system being a file (“operating system files” at ¶ 9) and (E) a plurality of quantum instructions comprising a number of qubits to be used by an algorithm (“sub-step 510 selects a suitable number of qubits for a q-instruction” at ¶ 106).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for (D) the Wohlert/Routt combination’s program executable by the quantum computer system to be a file and (E) the Wohlert/Routt combination’s quantum instructions to comprise a number of qubits to be used by the optimization algorithm as taught by Bishop “for job processing in quantum computing enabled cloud environments.”  Bishop ¶ 1.
Regarding claim 4, Wohlert teaches wherein each of the plurality of edges (each path involving links, routers, and interconnect nodes illustrated in figs. 4–5 and 13:49–15:15) connects an origin node (item 455A of fig. 4b; item N1 of fig. 5) in the software defined network to a destination node (item 455C of fig. 4b; item N6 of fig. 5) in the software defined network.
Regarding claim 5, Wohlert teaches wherein the optimization algorithm further comprises generating, using the plurality of quantum gates, the plurality of possible paths (each path involving links, routers, and interconnect nodes illustrated in figs. 4–5 and 13:49–15:15) for3 forwarding data in the software defined network.
Regarding claim 6, Wohlert teaches wherein the optimization algorithm further comprises selecting at least one of the plurality of possible paths as an optimal path (fig. 3, step 7 selects on path as an optimal path; fig. 7, items 750, 755).
claim 7, while Wohlert teaches wherein the selecting the at least one of the plurality of possible paths as the optimal path comprises processing the plurality of possible paths using an algorithm (fig. 3, step 7 selects on path as an optimal path; fig. 7, items 750, 755), Wohlert does not teach the algorithm being a quantum algorithm.
Routt teaches a quantum algorithm (fig. 16, item 410).
Routt’s quantum instructions (item 410) executes algorithms “such as the QFFT, quantum database search, quantum simulation as shown in FIG. 15.  Other algorithms could be quantum counting, quantum cryptography, quantum factoring and the like.”  Id. 22:15–18 (emphasis added).  The Examiner emphasizes “quantum counting” that Routt’s quantum instructions perform because “[q]uantum counting estimates the number of solutions significantly more rapidly” over classification computations.  Id. 7:47–52.  
Thus, the Examiner concludes it would have been obvious to one of ordinary skill in the art before the filing date of the invention for Wohlert’s algorithm to be a quantum algorithm as taught by Routt since such a combination would improve Wohlert’s ability to optimize a software defined network configuration using a policy-based network performance metric (Wohlert 1:6–7) more fast and efficiently using Routt’s quantum algorithm.  See DyStar, 464 F.3d at 1368 (Fed. Cir. 2006) reciting 
an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the “improvement” is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient

). 
claim 10, while the Wohlert/Routt/Bishop combination teaches further comprising transmitting the plurality of quantum instructions to the quantum computer system (Wohlert 17:8–33 and fig. 8, item 800; Routt 3:51–54 and 19:6–8).
Regarding claim 11, Wohlert teaches wherein the profile information comprises information of a plurality of nodes (network topology information and performance measurements 12:53–66; e.g., network topology information item 450 at fig. 4b including nodes 455, 460) of the software defined network.
Regarding claim 12, Wohlert teaches wherein the optimization algorithm is generated in view of detection of a triggering event (fig. 3, step 7; 13:44–48) indicative of a modification (2:56–3:7) of the software defined network.
Regarding claim 20, Wohlert teaches a non-transitory machine-readable storage medium (fig. 8, item 808, 810, 812) including instructions that, when accessed by a processing device (fig. 8, item 800), cause the processing device to perform operations according to claim 4 (claim 4 also including claim 1).  Thus, references/arguments equivalent to those present for claim 4 are equally applicable to claim 20.

Claims 2 and 3 are rejected under 35 U.S.C. § 103 as being obvious over Wohlert in view of Routt, and in further view of Landsman (US 2006/0143157 A1; filed Mar. 11, 2005).
Regarding claim 2, while Wohlert teaches wherein the receiving the profile information of the software defined network comprises receiving data (network topology information and performance measurements 12:53–66; e.g., network topology information item 450 at fig. 4b) comprising the profile information of the software defined network, Wohlert does not teach the data being at least one text file.

It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Wohlert’s data to be at least one text file as taught by Landsman “to identify and classify organizational information found in a text document.”  Landsman ¶ 9.
Regarding claim 3, while the Wohlert/Routt/Landsman combination teaches the at least one text file comprising the profile information of the software defined network (see claim 2), the Wohlert/Routt/Landsman combination does not teach parsing the at least one text file to extract the profile information of the software defined network from the at least one text file.
Landsman teaches parsing (fig. 1, item 12; fig. 4, item 304) at least one text file (fig. 1, item 20; fig. 4, item 300) to extract data from the at least one text file.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Wohlert/Routt/Landsman combination’s at least one text file comprising the profile information of the software defined network to be parsed to extract the profile information of the software defined network from the at least one text file as taught by Landsman “to identify and classify organizational information found in a text document.”  Landsman ¶ 9.

Claim 9 is rejected under 35 U.S.C. § 103 as being obvious over Wohlert in view of Routt, and in further view of Morgenstern (US 8,365,164 B1; filed Feb. 19, 2009).
Regarding claim 9, while Wohlert teaches the file (Wohlert at least suggests the computer program code to perform fig. 3, steps 1–7 and 17:8–33 is included in a generated file), Wohlert does not teach wherein the file comprises a quantum assembly file.
Morgenstern teaches an assembly file (17:30; fig. 2, item 230).

Routt teaches a quantum file (fig. 16, item 410).
Routt’s quantum file (item 410) executes algorithms “such as the QFFT, quantum database search, quantum simulation as shown in FIG. 15.  Other algorithms could be quantum counting, quantum cryptography, quantum factoring and the like.”  Id. 22:15–18 (emphasis added).  The Examiner emphasizes “quantum counting” that Routt’s quantum instructions perform because “[q]uantum counting estimates the number of solutions significantly more rapidly” over classification computations.  Id. 7:47–52.  
Thus, the Examiner concludes it would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Wohlert/Routt/Morgenstern combination’s assembly file to be a quantum assembly file as taught by Routt since such a combination would improve Wohlert’s ability to optimize a software defined network configuration using a policy-based network performance metric (Wohlert 1:6–7) more fast and efficiently using the Wohlert/Routt/Morgenstern combination’s assembly file.  See DyStar, 464 F.3d at 1368 (Fed. Cir. 2006) reciting 
an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the “improvement” is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient

). 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449                                                                                                                                                              

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  The Examiner emphasizes (in italics) the claim language here, for this claim language merely indicates an intended use of the optimization algorithm.  As such, the recited intended use limits the optimization algorithm to those that are capable of performing the intended function.  Wohlert’s optimization algorithm is capable of performing the intended function.
        2  The Examiner emphasizes (in italics) the claim language here, for this claim language merely indicates an intended use of the instructions.  Wohlert’s instructions are capable of performing the intended function.
        3  See supra notes 1, 2.  Wohlert’s paths are capable of forwarding data in the software defined network.